Citation Nr: 0912452	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-39 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) evaluation for 
chronic prostatitis.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the RO 
which, in part, denied service connection for PTSD and an 
increased rating for chronic prostatitis.  In August 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  

The issue of an increased rating for chronic prostatitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  There is no credible medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any verified stressor.  

3.  The Veteran does not have PTSD as a result of military 
service.  

4.  In a statement received in August 2008, prior to the 
promulgation of a decision in the appeal, the Veteran advised 
VA that he wished to withdraw his appeal of the claims of 
service connection for hepatitis C and chronic bronchitis.  




CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3) (2008).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claims of service connection for hepatitis C and chronic 
bronchitis by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service; of what evidence was necessary to establish 
service connection, and why the current evidence was 
insufficient to award the benefits sought.  The RO also 
undertook additional development of the Veteran's claim under 
MANUAL M21-1, Part III, 5.14(c) for a claimed personal 
assault.  The Veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate his claim.  See Patton v. West, 12 
Vet. App. 272 (1999).  Parenthetically, the Board notes that 
M21-1, pertaining to development of claims based on personal 
or sexual assault was revised, effective from September 5, 
2008, and is now found at M21-M1, Part IV, Subpart ii, 
Section D.17.  However, there were no substantive changes to 
the revised Manual concerning the development of claims for 
PTSD based on personal trauma.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Board finds that the RO has 
complied with the provisions of 38 C.F.R. § 3.304(f), and 
that the Veteran would not be prejudiced by the Board 
completing appellate action at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

PTSD

The Veteran contends that he has PTSD as a result of a sexual 
assault in service.  The Veteran testified that while on 
leave in Udorn, Thailand in the Fall of 1974, he and three 
other soldiers were arrested by the local police for 
possession of heroin, which was found in the ceiling of one 
of the soldier's rooms.  The Veteran testified that he didn't 
even know what heroin was and that he had never seen it 
before he was arrested, and said that they were jailed for 10 
to 14 days before being turned over to military authorities.  
In jail, there were about 30 civilians in the same cell, so 
the soldiers decided that, for their own protection, they 
would take turns standing watch while the others slept.  
Around the fourth or fifth night, the Veteran woke up to find 
several inmates holding him down while others were sexually 
assaulting him, and that the same thing was happening to his 
friends.  He said that they managed to fight off the 
attackers, being that they were so much smaller than the 
soldiers.  The Veteran reported that he and his friends got 
hurt pretty bad and were kept in jail almost another two 
weeks before they were returned to military authorities.  The 
Veteran testified that he started using drugs after this 
incident, and that his promising military career began to 
deteriorate because of a number of things, including personal 
problems with an officer and marital problems.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 
(formerly M21-1, Part III, para. 5.14c(5)).  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the record 
on appeal does not contain any credible supporting evidence 
that establishes the occurrence of the Veteran's claimed 
stressor in this case.    

The service records showed that the Veteran was a model 
soldier during his first period of service from 1969 to 1972.  
His service personnel records showed that he received 
outstanding evaluations and advanced rapidly in rank, as he 
testified, ahead of most of his peers during that time.  
However, during his second period of service, particularly 
his second tour of duty in Thailand, the records showed that 
his evaluation scores began to decline.  Although the Veteran 
testified that his personal and professional problems began 
after his drug arrest in November 1974, the records showed 
that the change in his military bearing and behavior began 
several months earlier and appear to have coincided with the 
beginning of his drug use.  Although the exact date that he 
began to use drugs is not documented in the service treatment 
records, the Veteran reported on several occasions subsequent 
to service, and prior to the filing of this claim, that he 
first started using heroin while in Thailand in 1973.  (See 
VA medical reports in January 1986 and March 1988).  

In this regard, the Veteran's service personnel records 
include a letter from his Executive Officer, dated in June 
1974, recommending disciplinary action be taken against him 
for various infractions, including "failures" to report for 
duty at prescribed times and unsatisfactory job performance, 
personal appearance, attitude, and general behavior.  The 
letter indicated that despite being counseled about the 
deficiencies several times off the record, the Veteran's 
behavior had deteriorated even more.  Another document, dated 
in June 1974, described a confrontation the Veteran had with 
a Major about his personal appearance and military bearing.  
The Veteran also received a letter of reprimand for 
disorderly conduct in July 1974.  Two letters of complaint to 
the Veteran's commander described his verbal abuse of store 
employees at the base exchange in September 1974.  The 
records also showed that marijuana was found in the Veteran's 
trousers in October 1974, but that there was insufficient 
evidence to initiate judicial proceedings.  The report 
recommended that the Veteran be placed on the drug abuse 
program, but noted that was already on the program.  

The service records showed that the Veteran was arrested by 
Thai police and charged with possession of heroin in November 
1974.  Contrary to his testimony concerning his arrest and 
incarceration, the service records showed that the Veteran 
and two other servicemen, not three, were arrested by 
Thailand police on November 1, 1974, and that they were 
turned over to military authorities on November 2, 1974, and 
confined to base pending investigation by Thai authorities.  
The records showed the Veteran's military bearing and 
behavior continued to decline subsequent to the arrest and 
that he was disciplined for various infractions, including 
passing bad check, tardiness and misconduct.  

In June 1975, the Veteran was recommended for discharge from 
service.  The letter included a description of the Veteran's 
military service, including the disciplinary actions against 
him and his award of the Good Conduct Medal for his first 
period of service, and included a recommendation that he be 
given an honorable discharge.  The report noted that 
exhaustive attempts had been made to rehabilitate the Veteran 
and that he had been reassigned to two different duty 
stations to try and alleviate tension and possible 
personality conflicts, but that the Veteran was not 
responsive.  The commander indicated that the Veteran 
associated himself with the wrong crowd since his arrival in 
Thailand, and that his actions, performance, and opinions had 
changed to such an extent that it had a lasting effect upon 
his military career.  

The service treatment records do not show any complaints, 
treatment, or abnormalities for any medical problems 
suggestive of trauma from physical or sexual assault in 
service.  The records showed that the Veteran reported a 
history of nervous trouble on his entrance examination in 
October 1968, and was found to have mild depression on 
examination at that time.  He reported a similar history, 
including depression, trouble sleeping, and loss of memory 
since August 1974, at the time of his separation examination 
in June 1975.  However, no psychiatric abnormalities were 
noted on examination at that time.  The Veteran did not 
report any problems or history of an assault, nor were there 
any reported signs or symptoms of PTSD.  It is interesting to 
note that at the time of his separation examination, the 
Veteran reported that his nervous symptoms were due to 
personal problems that began in August 1974.  However, at the 
personal hearing in August 2008, the Veteran testified that 
he didn't know what heroin was and had never seen it before 
his arrest in service, and that all of his problems, 
including his drug use began after this incident.  Based on 
the discussion above, it is evident that the Veteran's 
current assertions are inconsistent with the objective 
evidence of record.  

When examined by VA in January 1976, the Veteran reported 
"nervous perspirations" and was concerned about his 
marriage and his ability to hold a job because of his 
tension.  The Veteran was well oriented, coherent, and 
direct, and did not display any psychotic symptomatology.  
The diagnosis was anxiety reaction with some depressive 
features.  The Veteran did not report any problems or history 
of an assault or drug use, and there were no reported signs 
or symptoms of PTSD.  At this point, it should be noted that 
service connection for an acquired psychiatric disorder was 
denied by the RO in March 1976.  The Veteran does not contend 
that he has a psychiatric disorder at present, other than 
PTSD which is related to service.  Therefore, the matter 
currently before the Board is confined to the issue of 
service connection for PTSD due to personal assault.  

In this regard, the Veteran has not provided any credible 
supporting evidence to support his allegations of a sexual 
assault in service.  As to the Veteran's drug use in service 
as an indicator or marker of sexual assault, the record 
reflects a history of drug use prior to his arrest for heroin 
possession and the alleged sexual assault while in civilian 
police custody in November 1974.  As discussed above, the 
service records showed a significant decline in the Veteran's 
personal appearance, military bearing and behavior, and his 
job performance beginning several months prior to his arrest.  
Furthermore, the Veteran's assertion concerning the length of 
his incarceration is not only inconsistent with the official 
service records, but renders his description of the 
circumstances of the alleged sexual assault factually 
implausible.  For example, the Veteran testified that the 
alleged rape occurred on the fourth or fifth day of his 
incarceration.  However, the service records showed that he 
was in the custody of the Thai police for, at most, one 
night.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence supportive of the claim 
consists of a diagnoses of PTSD offered by a VA psychologist 
and the Veteran's assertions that he was sexually assaulted 
in service.  However, the diagnosis was based entirely on the 
Veteran's self-described history.  After carefully 
considering all the evidence of record in light of the above 
criteria, the Board finds that the Veteran's assertions are 
not supported by any persuasive evidence that the alleged 
assault occurred as required by the governing legal criteria 
set forth above.  

Although the Veteran contends that he has PTSD related to 
service, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  The Veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

Hepatitis C & Bronchitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran has 
withdrawn his appeal of the claims of service connection for 
hepatitis C and chronic bronchitis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
claims, and these issues are dismissed.  


ORDER

Service connection for PTSD is denied.  

The appeal of the claims of service connection for hepatitis 
C and chronic bronchitis are dismissed.  


REMAND

With regard to the claim for an increased rating for 
prostatitis, it is noted that the Veteran has not been 
afforded a VA genitourinary examination for his service-
connected disorder in many years.  At the August 2008 Board 
hearing, the Veteran testified that all of his treatment has 
been at the Hines and Jesse Brown VA Medical Centers (VAMC) 
in Chicago.  He said that he was last treated for his 
prostatitis in July 2008, and that he is seen on a regular 
basis about every 30 days or so.  He reported "excruciating 
pain" with ejaculation which he attributed to his prostate 
condition, and urinary frequency of four to five times a 
night and almost hourly during the day.  

The Veteran's prostatitis has been evaluated under Diagnostic 
Code 7527.  See 38 C.F.R. § 4.115b (2008).  This code 
provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are to be evaluated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  While the Veteran has alleged voiding 
dysfunction involving urinary frequency, the current medical 
evidence does not provide findings that are sufficient for 
evaluating the service-connected disability on this basis.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Since the 
Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical 
evidence of record on these matters, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) 
(en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Board notes that the Veteran has not been 
provided with information regarding VA's duty to assist under 
the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should send the Veteran and 
his representative a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence the Veteran may submit, 
including the effect his prostatitis has 
on his employment and daily life per 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  The AMC should take appropriate steps 
to obtain all of the Veteran's treatment 
records from Hines and Jesse Brown VAMCs 
since 2005 and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard.  

3.  The Veteran should be afforded a VA 
urological examination to determine the 
current severity of his prostatitis.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should identify all residuals of 
prostatitis and, if applicable, 
disassociate any symptoms of any 
unrelated genitourinary disorder from the 
service-connected prostatitis.  The 
examiner should determine whether the 
Veteran has voiding dysfunction that 
requires the use of absorbent materials 
or has a urinary tract infection.  

If the Veteran has voiding dysfunction 
that requires the use of absorbent 
materials, these determinations should be 
expressed in terms of rate at which the 
absorbent materials must be changed on a 
per day basis.  

If the Veteran has a urinary tract 
infection, examination determinations 
should be expressed in terms of 
recurrence of symptoms, whether 
hospitalization is required, whether 
intensive management is required, and 
whether drug therapy is required.  The 
examination should include a complete 
rationale for the opinions expressed. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
prostatitis have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

6.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


